Dear Chief Wood:
You advise this office that you are the Fire Chief for West Feliciana Fire Protection District No. 1 (hereafter, "the District"). You state that the District is considering commissioning their arson investigators to carry firearms and make arrests as provided by La.R.S. 40:1563.1.1 This event prompts your question to this office, specifically, whether an arson investigator must obtain certification by the Council or Peace Officer Standards and Training (P.O.S.T. certification) in order to receive a commission from the District allowing him to carry and use firearms and to arrest individuals suspected of committing the crimes enumerated in La.R.S. 40:1563.1, or if, in the alternative, an arson investigator need only obtain firearms only qualification from the P.O.S.T. Council. *Page 2 
The answer to your question is found within the provisions of La.R.S. 40:1563.1 (D)(1), providing:
  D. The governing authority of a political subdivision may authorize the chief of each fire protection district, each fire department, and each volunteer fire department which is within that political subdivision to issue a commission to any local arson investigator allowing him to carry and use firearms and to arrest individuals suspected of violating crimes enumerated in this Section. The issuance of a commission pursuant to this Subsection, the powers granted by those commissions, and the use of firearms by the persons to whom those commissions are issued shall be subject to all of the following provisions:
  (1) The chief of each fire protection district, each fire department, and each volunteer fire department who issues a commission to a local arson investigator may require that the local arson investigator be certified by the Council on Peace Officer Standards and Training (P.O.S.T.) or be qualified by the P.O.S.T. Council, or both.
This language of La.R.S. 40:1563.1 (D)(1) grants you as the fire chief of the District the discretion to require that an arson investigator complete a level of P.O.S.T. certification, 2 or to require that an arson investigator receive firearm qualifications3 from the P.O.S.T. Council, or both. The statute does not require P.O.S.T. certification or firearms qualification of local arson investigators, rather it allows local fire districts to impose certification or firearms qualification requirements on its arson investigators that will be authorized to make arrests and/or carry and use firearms on duty. *Page 3 
Whatever requirements you as fire chief decide to impose for the issuance of a commission to an arson investigator under La.R.S. 40:1563.1, we point out that La.R.S. 40:1563.1 (D)(4) states that possession of a P.O.S.T certification or P.O.S.T. firearms qualification by a local arson investigator "shall not grant to that local arson investigator any authority other than the authority granted by a commission" issued pursuant to La.R.S. 40:1563.1. Thus, any authority of a local arson investigator to make arrests or to carry and use firearms in the course and scope of his or her official duties must be set forth in his or her commission, regardless of whether P.O.S.T. certification or firearms qualification is required by the District to exercise those powers. Further, we also point out that if certification or qualification is required by the District, La.R.S. 40:1563.1 (D)(2) requires the fire chief to "pay the cost of providing to those local arson investigators the training necessary to obtain the P.O.S.T. certification or the P.O.S.T. firearms qualification, or both."
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg
1 La.R.S. 40:1563.1 (A) authorizes commissioned state and municipal arson investigators to investigate and arrest persons suspected of committing the following crimes:
  (1) La.R.S. 14:51, aggravated arson.
  (2) La.R.S. 14:52, simple arson.
  (3) La.R.S. 14:53, arson with intent to defraud.
  (4) La.R.S. 14:54, placing combustible material.
  (5) La.R.S. 14:54.1, communicating false information of planned arson.
  (6) La.R.S. 14:54.2, manufacture and possession of delayed action incendiary devices.
  (7) La.R.S. 14:54.3, manufacture and possession of a bomb.
  (8) La.R.S. 14:54.5, fake explosive devices.
  (9) La.R.S. 14:59(A)(2), criminal mischief relating to the giving of any false alarm of fire.
  (10) La.R.S. 14:204, fire-raising on lands of another by criminal negligence.
  (11) La.R.S. 14:205, fire-raising on lands of another with malice
  (12) La.R.S. 14:206, fire prevention interference.
  (13) La.R.S. 14:327, obstructing a fireman.
  (14) La.R.S. 14:1924, insurance fraud.
  (15) La.R.S. 22:1925, insurance fraud.
  (16) La.R.S. 14.51.1, injury by arson.
  (17) Any other criminal laws making unlawful an attempt or conspiracy to commit the foregoing offenses.
2 There are three levels of P.O.S.T. certification, as described at http://lcle.la.gov, the website for the Louisiana Commission on Law Enforcement.
Level 1 — Certification for Basic Law Enforcement Peace Officers
The student will complete a training course with a minimum of 360 hours for full certification. Level 1
certification requires that the student meet the POST requirements for firearm certification.
Level 2 — Certification for Basic Correctional Peace Officers
The student will complete a training course with a minimum of 249 hours and is limited to those peace officers whose duties are the care, custody, and control of inmates. The training course consists of the core curriculum plus a sufficient number of hours to obtain POST certification. POST Firearm certification for Level 2 students is required.
Level 3 — Certification of Jailer Training Officers
The student will complete a training course with a minimum of 90 hours and is limited to those correctional officers whose duties are the care, custody, and control of inmates. The course consists of the core correctional officer curriculum. POST Firearm certification for Level 3 students is not required.
3 The LCLE website also explains the P.O.S.T. firearms qualification process and requirements.